Citation Nr: 1518519	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  06-35 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, type II, rated 20 percent disabling prior to September 25, 2007, and 40 percent disabling thereafter.

2. Entitlement to an increased rating for peripheral neuropathy for the left lower extremity, rated noncompensable prior to June 25, 2007 and 10 percent disabling thereafter.

3. Entitlement to an increased rating for peripheral neuropathy for the right lower extremity, rated noncompensable prior to June 25, 2007, and 10 percent disabling thereafter.

4. Entitlement to a separate rating for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus.

5. Entitlement to a separate rating for peripheral neuropathy of the right upper extremity, as secondary to service-connected diabetes mellitus.

6. Entitlement to a compensable rating for erectile dysfunction.

7. Entitlement to an initial rating in excess of 30 percent, to a rating in excess of 50 percent from August 3, 2010, and to a compensable rating from January 18, 2012 for post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction.

8. Entitlement to increased ratings for diabetic nephropathy with hypertension associated with diabetes mellitus with erectile dysfunction initially rated 30 percent disabling, rated 80 percent disabling from March 22, 2012, and rated 60 percent from March 19, 2013.

(The following issues are addressed in a separate decision: whether new and material evidence has been submitted to reopen the claims for service connection for tinnitus, chloracne, and a prostate condition; entitlement to service connection for a keloid scar secondary to a penile prosthetic; entitlement to increased ratings for coronary artery disease; entitlement to temporary total disability ratings for fistulectomy and penile prosthetics; entitlement to retroactive payments for service connected headaches and post-concussion syndrome with residual fracture right temporo-parietal region, claimed as traumatic brain injury (TBI); and entitlement to a total disability rating based on individual unemployability (TDIU) from June 25, 2007.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to July 1971.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila in the Republic of the Philippines. 

In July 2008, the Veteran testified at a hearing before Veterans Law Judge (VLJ) Spickler at the RO on the following issues: entitlement to an increased rating for diabetes mellitus, type II; entitlement to service connection for vertigo, tinnitus, and an ear condition; and whether new and material evidence had been submitted to reopen claims for service connection for hypertension and bilateral hearing loss.  A transcript of the hearing is of record.

In June 2011, the Board reopened the claims for service connection for bilateral hearing loss and hypertension and remanded the claims for additional development.  The Board also denied entitlement to an earlier effective date for a temporary total rating based on surgical or other treatment necessitating convalescence.  The Board remanded the following claims for additional development: whether new and material evidence has been submitted to reopen claims of entitlement to service connection for chloracne and tinnitus; entitlement to service connection for vertigo and a prostate disability; entitlement to increased ratings for diabetes mellitus, type II and residual complications and erectile dysfunction; entitlement to a temporary total rating for treatment of residuals of a fistulectomy necessitating convalescence; and entitlement to a total disability rating based on individual unemployability (TDIU).

Subsequent to the Board's remand order, service connection for hypertension was granted; therefore, that issue is no longer before the Board.  Additionally, service connection was granted for an ear disability that encompassed bilateral hearing loss, tinnitus, and vertigo.  The Veteran continued his claim for tinnitus but did not continue the claim for hearing loss or vertigo; therefore, these claims are no longer before the Board.

In November 2014, the Veteran testified before VLJ Gallagher via videoconference equipment, on the following issues: withdrawal of the claim for service connection for tinnitus; entitlement to a temporary total disability rating for residuals of fistulectomy; and entitlement to a temporary total disability rating for residuals of penile prosthetics.

VA law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In this case, since the Veteran testified about his diabetes mellitus before VLJ Spickler, the claims for increased ratings for diabetes mellitus, type II and its complications are addressed herein.  All other claims are addressed in a separate Board decision, issued concurrently, by VLJ Gallagher.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. Prior to September 25, 2007, the Veteran's diabetes mellitus, type II, did not require the medical regulation of activities.

2. Since September 25, 2007, the Veteran's diabetes mellitus, type II, has not resulted in episodes of ketoacidosis or hypoglycemia requiring hospitalization or visits to his diabetic provider at least twice per month.

3. Since September 6, 2005, the Veteran's peripheral neuropathy of the left lower extremity has manifested as mild incomplete paralysis.

4. Since September 6, 2005, the Veteran's peripheral neuropathy of the right lower extremity has manifested as mild incomplete paralysis.

5. The Veteran has peripheral neuropathy of the bilateral upper extremities secondary to his service-connected diabetes mellitus that manifests as mild incomplete paralysis of the radial, median, and ulnar nerves.

6. During the entire pendency of the claim, the Veteran has had loss of erectile power and a penile deformity.

7. For the period prior to August 3, 2010, the Veteran had aphakia of one eye but did not have impairment of visual acuity compensable to a degree greater than 30 percent disabling under the diagnostic codes for rating Impairment of Central Visual Acuity.

8. For the period from August 3, 2010 to January 17, 2012, the Veteran had aphakia of one eye but did not have impairment of visual acuity compensable to a degree greater than 50 percent disabling under the diagnostic codes for rating Impairment of Central Visual Acuity.

9. Since January 18, 2012, the Veteran has had aphakia of both eyes but has not had impairment of visual acuity compensable to a degree greater than 30 percent disabling under the diagnostic codes for rating Impairment of Central Visual Acuity.

10. Prior to March 22, 2012, the Veteran's nephropathy did not manifest as renal dysfunction resulting in albuminuria with some edema, a definite decrease in kidney function, or hypertension at least 40 percent disabling under appropriate diagnostic codes.

11.  Between March 22, 2012 and March 19, 2013, the Veteran's nephropathy manifested as persistent edema and albuminuria with generalized poor health characterized by limitation of motion but not renal dysfunction requiring regular dialysis or the preclusion of more than sedentary activity.

12.  From March 19, 2013, the Veteran's nephropathy manifested as renal dysfunction resulting in albuminuria with some edema but not persistent edema and albuminuria with generalized poor health or BUN 40 to 80mg% or creatinine 4 to 8mg%.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent prior to September 25, 2007, and 40 percent thereafter for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

2. The criteria for a 10 percent rating for peripheral neuropathy of the left lower extremity have been met from September 6, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

3. The criteria for a 10 percent rating for peripheral neuropathy of the right lower extremity have been met from September 6, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.119, 4.124a, Diagnostic Codes 7913, 8520 (2014).

4. The criteria for a separate 20 percent rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.          §§ 4.119, 4.124a, Diagnostic Codes 7913, 8514 (2014).

5. The criteria for a separate 20 percent rating for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.               §§ 4.119, 4.124a, Diagnostic Codes 7913, 8514 (2014).

6. The criteria for a 20 percent rating for the entire pendency of the claim for erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.       § 4.115b, Diagnostic Code 7522 (2014).

7. The criteria for an initial rating in excess of 30 percent and to a rating in excess of 50 percent from August 3, 2010 to January 17, 2012, for post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A.     § 1155 (West 2014); 38 C.F.R. § 4.179, Diagnostic Code 6029-6069 (2008).

8. The criteria for a 30 percent rating from January 18, 2012 for post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.179, Diagnostic Codes 6027, 6029-6069 (2008).

9. The criteria for an initial rating in excess of 30 percent, a rating in excess of 80 percent from March 22, 2012, and a rating in excess of 60 percent from March 19, 2013 for diabetic nephropathy with hypertension associated with diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115b, 4.120, Diagnostic Code 7913-7530 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's September 2005, March 2006, September 2007, and June 2010 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's claims addressed herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the letters notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, during the examinations for his disabilities on appeal, which were conducted in October 2005, September 2007, December 2009, January 2010, May 2010, September 2010, August 2011, January 2012, February 2012, December 2012, February 2013, and March 2013, the examiners took into account the Veteran's statements, performed thorough examinations, and provided detailed accounts of his symptomatology for each disorder, which allowed for a fully-informed evaluation of the claimed disability.  Id.  Accordingly, the Board finds that the examination reports are adequate for rating purposes.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.   § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Diabetes Mellitus, Type II

The Veteran seeks an increased rating for his diabetes mellitus, type II, which has been rated 20 percent disabling prior to September 25, 2007, and 40 percent disabling thereafter under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R.       § 4.119, Diagnostic Code 7913.

The criteria for a rating in excess of 20 percent for diabetes mellitus necessitate "regulation of activities."  This is so for a 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the United States Court of Appeals for Veterans Claims (Court) has held that all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).

Additionally, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.

A note that follows the criteria states the following: Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The Board observes that the Veteran filed a claim for an increased rating for diabetes mellitus, type II in August 2003.  The claim was denied in April 2004.  The Veteran did not submit a notice of disagreement but filed a new claim for an increased rating in October 2004, which was denied in January 2005.  Again, rather than filing a notice of disagreement, the Veteran filed another claim for an increased rating for diabetes mellitus in September 2005.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Board has reviewed all of the evidence submitted between April 2004 and April 2005 and January 2005 and January 2006 and finds that while new evidence was submitted, the evidence was not also material to the issue of entitlement to an increased rating for diabetes.  Briefly, after the increased rating claim was denied in April 2004 and within the one year appellate period, the Veteran had a VA examination in November 2004.  This VA examination report does not show that the Veteran required insulin or medically required regulation of activities, and accordingly, does not support the assignment of a disability rating in excess of 20 percent.  Thus, while the evidence is new, it is not material to the claim that was denied in April 2004.  Therefore, the April 2004 rating decision is final.

Regarding the October 2004 claim for an increased rating, which was denied in January 2005, the Veteran had a VA examination in October 2005.  While this examination report shows regulation of diet and insulin and oral medication, the examiner did not find that the diabetes medically required regulation of activities.  As such, the examination report does not support the assignment of a rating in excess of 20 percent.  As such, while the evidence is new, it is not material to the claim denied in January 2005.  Notably, none of the VA or private treatment records dated between January 2005 and January 2006 indicate that the Veteran's diabetes medically required the regulation of activities.  Therefore, the January 2005 rating decision is final.  Consequently, the claim on appeal is the one that VA received on September 6, 2005.

The first indication that a rating in excess of 20 percent is warranted is the VA examination dated September 25, 2007.  Prior to September 25, 2007, no treatment records indicated that the Veteran's activities were medically restricted.  Here, the examination report shows diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  As such, this examination report supports the currently assigned 40 percent rating.

A rating in excess of 40 percent is not warranted based on the September 2007 VA examination because, as discussed above, a 60 percent rating also requires regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Here, the September 2007 examiner noted only one hospitalization in 2005 for diabetes related complications.  The Veteran reported a history of hypoglycemic reactions or ketoacidosis that required hospitalization less than once per year.  He said his diabetes required visits to a diabetic care provider monthly or less often.  While the examiner noted one hospitalization for complications of diabetes mellitus, type II, in 2005, this one hospitalization does not meet the criteria for a 60 percent rating because the criteria require one or two hospitalizations per year.  Accordingly, this examination report does not support the assignment of a rating in excess of 40 percent.

The Board has also considered the Veteran's July 2008 testimony before the undersigned VLJ.  He testified that his diabetes mellitus required oral medications and insulin.  He said his medications had been increased in dosage and frequency.  He noted a history of passing out and falling.  He sought treatment for hypoglycemic episodes, which occurred about once every two months.  However, his testimony does not support the assignment of a rating in excess of 40 percent because he did not indicate that he had one or two hospitalizations per year or twice a month visits to a diabetic care provider due to complications.  Further, while he testified that he was treated for hypoglycemic episodes, he does not indicate and medical records do not show that he was hospitalized for them.  As such, his testimony does not support the assignment of a rating in excess of 40 percent.

The Veteran had another VA examination in September 2010.  The Veteran continued to take insulin daily, had a restricted diet, and had restricted activities.  However, he did not require hospitalization one or two times per year for episodes of ketoacidosis or hypoglycemic reactions and saw his diabetic provider less than twice per month.  Thus, the examination report does not support the assignment of a rating in excess of 40 percent.

The February 2013 VA examination report indicates that the Veteran required insulin injections daily and a restricted diet but not regulation of activities as part of medical management of diabetes.  No episodes of ketoacidosis or hypoglycemia requiring hospitalization occurred in the prior year and the Veteran visited his diabetic provider less than twice per month.  The examiner continued to find that diabetes and complications of the disease impacted the Veteran's ability to work.  Unfortunately, because the Veteran no longer required regulation of activities as part of medical management of diabetes, this examination report does not support the currently assigned 40 percent rating much less a rating in excess thereof.

In summary, the Board finds that a rating in excess of 20 percent prior to September 25, 2007 and 40 percent thereafter is not warranted.  The evidence does not show that the Veteran medically required the regulation of activities prior to September 25, 2007.  While he alleged that he required regulation of activities, medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.  As such, the criteria for a rating in excess of 20 percent were not met prior to September 25, 2007.  

The criteria for a rating in excess of 40 percent from September 25, 2007 have not been met.  The evidence does not show that the Veteran's diabetes mellitus, type II, resulted in episodes of ketoacidosis or hypoglycemia requiring hospitalization or visits to his diabetic provider at least twice per month.  Consequently, the criteria for a rating in excess of 40 percent from September 25, 2007 have not been met.

Further, referral for extraschedular consideration is not warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected diabetes mellitus.  See Thun, 22 Vet. App. at 115.  As discussed above, there are higher ratings available for diabetes mellitus under Diagnostic Code 7913 addressed in this decision.  However, the Veteran's disability is not productive of the manifestations that would warrant a rating higher than assigned herein.  The discussion above reflects that the symptoms of the Veteran's diabetes are fully contemplated by the applicable rating criteria.  The appeal is denied.

B. Peripheral Neuropathy 

The Veteran seeks increased ratings for peripheral neuropathy of his bilateral lower extremities.  However, the Board observes that during the pendency of his claim, the issue of entitlement to separate ratings for peripheral neuropathy of the bilateral upper extremities was raised.  See VA examination reports dated September 2007, December 2009, September 2010, and February 2012.  Note (1) of Diagnostic Code 7913 states that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria to support a 100 percent evaluation.  Noncompenable complications are considered part of the diabetic process.  38 C.F.R. § 4.120.  Consequently, the Board will determine whether increased ratings are warranted for the lower extremities as well as whether his peripheral neuropathy of the upper extremities is of the severity to warrant compensable ratings.

The Board observes that the Veteran had a VA examination in November 2004 for his diabetes mellitus, type II, which notes weakness of the arms and legs, noted as 4/5.  Also noted was hypoesthesia over the anterior legs and toes.  He had an Electromyography (EMG) test which shows complaint of intermittent numbness of the hands and feet.  The impression was carpal tunnel syndrome.  No impressions regarding the bilateral lower extremities were noted.

In October 2005, the Veteran had a VA examination of the spine.  Deep tendon reflexes of the upper and lower extremities were slightly diminished.  The Veteran also had a VA examination addressing diabetes mellitus, type II.  This report shows paresthesias of both lower extremities.  The examiner observed edema of both lower extremities while the examination of the upper extremities was normal.  Deep tendon reflexes and sensory and motor testing of the upper and lower extremities were normal.

VA treatment records dated April 2006 show complaint of numbness and paresthesias of the right lower extremity.  Records dated June 2006 show complaint of constant numbness and paresthesias over the S1 distribution.  Objective findings included radiculopathy of the lower extremities.

In July 2006, the Veteran testified that he felt like an electric current was running through his knees and that his feet were always in pain.  At times he could not walk.  August 2006 VA treatment records show complaint of pain and paresthesias of the soles of both feet and pains over the right knee.  Sensory foot examination was normal.

A statement received in July 2007 indicates that the Veteran had incomplete paralysis below the knees.  He reported problems with gait, balance, and walking.  He had difficulty walking long distances and used a cane, insoles, knee braces, and topical ointments to treat his condition. 

In September 2007, the Veteran had a VA examination of the peripheral nerves.  The examiner noted a medical history of peripheral nerve symptoms of the bilateral upper and lower extremities characterized by weakness and numbness.  Motor and sensory examinations of the upper and lower extremities were normal.  Reflexes of the upper and lower extremities were somewhat diminished.  An EMG study from April 2007 was cited, which showed that changes were compatible with bilateral S1 radiculopathies, chronic with concomitant bilateral sural neuropathies.  The diagnosis was peripheral neuropathy and radiculopathy, S1, bilateral.  The examiner noted neuritis and neuralgia that had no significant effects on occupation or activities of daily living.

A September 2007 VA diabetes examination indicates that the Veteran had paresthesias, pain, and gait abnormality.  The examiner observed hypoesthesia over the lower legs and diminished reflexes.  The upper extremities were not addressed.

A May 2008 VA treatment record indicates continued paresthesias over the lower legs.  In November 2008, he reported pain of both feet with swelling, numbness, and tingling sensation.

The Veteran had a VA examination in December 2009.  The examiner noted a history of peripheral nerve symptoms of the upper and lower extremities manifesting as weakness, numbness, and pain.  The motor and sensory testing was normal for all extremities.  All reflexes were normal.  The examiner observed neuritis and neuralgia, with mild impact on travelling and moderate impact on chores and shopping.  The condition prevented exercise and sports.

During a May 2010 examination, the Veteran's reflexes were slightly diminished in the upper and lower extremities.  The condition prevented participation in sports, severely impacted his ability to perform chores, moderately affected his ability to shop and exercise, and mildly interfered with recreation, travel, bathing, dressing, toileting and grooming.
 
A September 2010 VA examination shows that the Veteran had paresthesias and pain of the bilateral upper and lower extremities.  The right lower extremity was cool to touch and the posterior tibial pulse was decreased.  Reflexes for all extremities were hypoactive, or slightly decreased.  The sensory and motor examinations were normal.

A February 2012 VA examination report shows the Veteran had intermittent pain in the bilateral lower extremities.  He also had mild paresthesias and/or dysthesias as well as numbness in the upper and lower extremities.  Strength and reflex test results were normal.  Sensory testing, including light touch, vibration sensation, and cold sensation showed decreased sensation in the bilateral lower extremities.  The examiner documented diabetic peripheral neuropathy of the upper extremities, noted as mild incomplete paralysis of the radial, median, and ulnar nerves.  Also documented was peripheral neuropathy of the lower extremities, noted as mild, incomplete paralysis of the sciatic and femoral nerves.  EMG studies were abnormal in all extremities.  The examiner stated that the Veteran's peripheral neuropathy was considered a major contributing factor to his compromised capability to perform the simplest basic activities for daily living.

i. Lower Extremities

Initially, the RO rated peripheral neuropathy of the bilateral lower extremities as one disability because his symptoms were not compensable.  However, the RO awarded separate 10 percent ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8520, incomplete paralysis of the sciatic nerve, for each lower extremity in February 2008, effective June 25, 2007.  The RO determined that June 25, 2007 was the date of claim; however, the Board finds that the Veteran's claim for increased ratings has been pending since September 2005.  As such, increased ratings for peripheral neuropathy will be considered since September 2005.

Per the February 2012 VA examination, the Veteran's peripheral neuropathy of the lower extremities involves the sciatic and femoral nerves, which are addressed under Diagnostic Codes 8520 and 8526, respectively.  Under Diagnostic Code 8520, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a. 

Under Diagnostic Code 8526, disability ratings of 10, 20, and 30 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the femoral nerve.  A disability rating of 40 percent is warranted for complete paralysis of the femoral nerve, with paralysis of the quadriceps extensor muscles.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Since the Veteran's symptoms have been identified as mild incomplete paralysis of the sciatic and femoral nerves, and because the medical evidence does not attribute any of his lower extremity symptoms to one nerve or the other, the Board finds that the Veteran's peripheral neuropathy of the lower extremities should remain rated under Diagnostic Code 8520 as this diagnostic code provides for higher ratings than those in Diagnostic Code 8526.  38 C.F.R. § 4.124a.  A separate rating under Diagnostic Code 8526 cannot be granted because it would violate the rule against pyramiding by compensating the Veteran twice for the same symptoms.  38 C.F.R. § 4.14.

After reviewing all of the evidence the Board finds that a 10 percent rating for the right and left lower extremity should be assigned from the date of claim as the evidence shows that his disability has manifested as mild incomplete paralysis, with neuritis and neuralgia.  The evidence does not show symptoms of the severity for a finding of moderate incomplete paralysis.  At most, the medical evidence shows slightly diminished reflexes until February 2012, when the examiner observed decreased sensation on testing.  Further supporting the 10 percent rating per extremity is the February 2012 examiner's finding that the Veteran has mild incomplete paralysis.  As such, the Board finds that a separate 10 percent rating for each lower extremity is warranted from the date of claim in September 2005.  A rating in excess of 10 percent is not warranted for any period during the pendency of the claim.  To this extent, the appeal is granted.

ii. Upper Extremities

The Board finds that separate ratings for peripheral neuropathy of each upper extremity are warranted.  In February 2012, the VA examiner indicated involvement of the radial, median, and ulnar nerves.  These nerves are rated under Diagnostic Codes 8514, 8515, and 8516, respectively, and are rated as mild, moderate, or severe incomplete paralysis of the major and/or minor extremity or complete paralysis of either extremity.  38 C.F.R. § 4.124a.  These codes provide for ratings from 10 percent to 70 percent depending on severity and whether the major or minor extremity is involved.

First, the Board finds that the Veteran's symptoms are mild.  As noted during the pendency of the claim, he has complained of weakness and numbness of the upper extremities.  See VA examination, November 2004, September 2007, December 2009, September 2010, and February 2012.  Since at least September 2007, his reflexes have been slightly diminished and he reported paresthesias in September 2010.  Moreover, in February 2012, the VA examiner documented paresthesias and numbness of the upper extremities, identified as diabetic peripheral neuropathy, and noted mild incomplete paralysis of the radial, median and ulnar nerves.  None of the available evidence indicates that the Veteran's symptoms have been moderate at any time during the pendency of the claim.

The Board has reviewed the applicable rating criteria.  Under Diagnostic Code 8514, radial nerve, a 20 percent rating is warranted for mild incomplete paralysis affecting the major or minor extremity.  Under Diagnostic Code 8515, median nerve, and Diagnostic Code 8516, ulnar nerve, only a 10 percent rating is warranted for mild incomplete paralysis affecting the major or minor extremity.  38 C.F.R. § 4.124a.  In this case, since no single nerve has been identified as the main cause of the Veteran's symptoms, the Board find that the Veteran should be given the benefit of the doubt and granted a separate 20 percent rating for peripheral neuropathy of each upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8514, for mild incomplete paralysis of the radial nerve.  Additional separate ratings for each extremity are not warranted under Diagnostic Codes 8515 and 8516 because the assignment of separate ratings would violate the rule against pyramiding by compensating the Veteran twice for the same symptoms.  38 C.F.R. § 4.14.  

In summary, a separate rating of 20 percent for peripheral neuropathy of each upper extremity is granted.

iii. Extraschedular Consideration

The Board considered whether referral for consideration of extraschedular ratings is warranted but finds that the schedular ratings assigned herein are adequate.  Specifically, the diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected peripheral neuropathy of the upper and lower extremities.  See Thun, 22 Vet. App. at 115.  As discussed above, there are higher ratings available for peripheral neuropathy under Diagnostic Codes 8514, 8515, 8516, 8520, and 8526.  However, the Veteran's peripheral neuropathy is not productive of manifestations that would warrant ratings in excess of those assigned herein.  The discussion above reflects that the symptoms of the Veteran's peripheral neuropathy of the upper and lower extremities are fully contemplated by the applicable rating criteria.

In summary, the Veteran's 10 percent rating for peripheral neuropathy of the right and left lower extremity is warranted from September 2005.  To this extent, the appeal is granted.  A separate rating of 20 percent for each upper extremity is also granted.

C. Erectile Dysfunction

The Veteran is service-connected for erectile dysfunction, which is currently rated as not compensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  VA's use of Diagnostic Code 7522, evaluation of "penis, deformity, with loss of erectile power," to rate the Veteran's erectile dysfunction indicates that this specific disability is not addressed in the rating schedule, and that the service-connected erectile dysfunction has thusly been rated by analogy to penis deformity with loss of erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2014).  The Board cannot identify a more appropriate diagnostic code than Diagnostic Code 7522, nor has the Veteran identified one.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Diagnostic Code 7522 provides for a single 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the Rating Schedule does not provide a percentage evaluation for a Diagnostic Code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §§ 4.31 (2014).

The Veteran seeks a compensable rating for his erectile dysfunction.  During an August 2011 examination, the examiner indicated that his penis was abnormal because of the penile prosthesis in place with a pump in between the scrotum.  The examiner found no gross penile deformity except for the implant.  In March 2013, an examiner stated that the Veteran had loss of erectile power but had no gross abnormality.  The examiner observed the three tube-like prosthesis located on the right, left, and ventral aspect of the penile shaft with a rounded non-functioning pump in the right scrotal area.  

In this case, the evidence clearly shows the Veteran had loss of erectile power.  Further, the Board finds that the Veteran's penile prosthesis is adequate to constitute a penile deformity.  While the August 2011 VA examiner found no gross deformity, the penis was described as abnormal due to the implant.  As such, the Board finds that a compensable rating of 20 percent is warranted for erectile dysfunction for the entire pendency of the claim.  

The Board has considered whether the disability warrants referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  Here, the Veteran has been granted the maximum schedular rating based on the schedular criteria for his erectile dysfunction for the entire pendency of his claim.  The schedular criteria adequately describe his symptomatology.  While schedular ratings in excess of 20 percent are not provided for under the schedular criteria, the Board finds that referral for extraschedular rating is not warranted as his disability does not present such an exceptional disability picture that the available schedular evaluations are inadequate.  Moreover, the Veteran has been awarded special monthly compensation for loss of use of a creative organ.

In summary, a compensable rating of 20 percent is warranted for erectile dysfunction for the entire pendency of the claim.  The appeal is granted.

D. Eyes

The Veteran seeks an increased rating for his bilateral eye condition (post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction), which was rated 30 percent disabling from August 28, 2006; 50 percent disabling from August 3, 2010; and noncompensable from January 18, 2012.  The disability has been rated under 38 C.F.R. § 4.84a, Diagnostic Code 6029-6069.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 6029 is for aphakia while Diagnostic Code 6069 addresses visual impairment.  The Board finds that the more appropriate Diagnostic Code is 6027, for cataracts; however, Diagnostic Code 6027 is still rated using Diagnostic Code 6029 and the criteria for visual impairment (Diagnostic Codes 6061-6079).  38 C.F.R. § 4.84a (2008).  Therefore, the Board will not change the Diagnostic Code at this time.

During the pendency of this appeal, VA revised the schedular rating criteria for evaluating eye disorders, effective December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  Because the Veteran's claim for an increased rating for diabetes mellitus and residuals was received prior to that date, the appeal will be considered under the old criteria. 

Under Diagnostic Code 6029 for aphakia, a 30 percent rating is assigned for either bilateral or unilateral aphakia.  38 C.F.R. §4.84a (2008).  The 30 percent rating prescribed for aphakia is a minimum rating to be applied to the unilateral or bilateral condition and is not to be combined with any other rating for impaired vision.  When only one eye is aphakic, the eye having poorer corrected visual acuity will be rated on the basis of its acuity without correction.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70 (6/21).  38 C.F.R. §4.84a, Diagnostic Code 6029, Note.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6029, Note.  As a 30 percent evaluation is both the minimum and maximum evaluation provided under this code, no higher evaluation is warranted for aphakia.  Accordingly, impairment of vision must be considered.

For impairment of central visual acuity, evaluations from zero percent to 100 percent based on the degree of the resulting impairment of visual acuity are assigned.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

During an October 2005 VA examination for diabetes mellitus, the examiner noted that the Veteran's visual acuity was 20/25-1 in the left eye and 20/70 in the right eye.  His visual fields were grossly normal.  Reaction of pupils to light and accommodation were normal as was fundus.  The examiner observed a cataract in the left eye.  The examiner found no visual impairment.

In February 2006, the Veteran's vision in the right eye was 20/80 and 20/20 corrected.  The left eye was 20/40 and 20/25+2 corrected.  The diagnosis was retinopathy, non-proliferative, bilaterally; macular edema of the right eye, resolving, and post-operative pseudophakia, right cataract, immature left.

In April 2006, the Veteran's vision in the right eye was 20/200 and 20/20 corrected.  The left eye was 20/30 and 20/30+3 corrected.  The diagnosis was retinopathy, non-proliferative, bilaterally; macular edema of the right eye, subsided, and post-operative pseudophakia, right cataract, immature left.

June 2006 VA treatment records show a diagnosis of retinopathy, non-proliferative, bilaterally; macular edema of the right eye, subsided, and post-operative pseudophakia, right cataract, immature left.  Testing of the right eye showed 20/200 with 20/20 corrected vision with 20/30 on the left, with 20/20+3 corrected.

The Veteran had a VA examination for diabetes in September 2007.  The examination report notes progressive loss of vision and eye pain.

Eye testing in December 2009 shows vision at 20/80 in the right eye and 20/100 in the left eye.  Corrected vision was not indicated.

The Veteran had a VA eye examination in September 2010.  The examiner stated that the Veteran's visual acuity was worse than 5/200 and that with the left eye exam, the Veteran could count fingers at 3 feet.  Uncorrected, the right eye was 20/200 and 20/60 corrected.  Acuity of the left eye was not addressed.  The examiner noted that the lens of the right eye had been replaced.  The left eye had +3 posterior subcapsular and corticonuclear opacities.  The eye lens was still intact.  Presbyopic changes were observed.  The examiner stated that the funduscopic exam was performed with both eyes dilated and that the retinal exam of the left eye was not assessed well due to the density of the lens opacity.  The diagnosis was diabetic retinopathy, moderate, non proliferative, both eyes; pseudophakia, right eye, and diabetic cataract, left eye.   The eye condition prevented sports and driving.  It severely interfered with chores, shopping, exercise, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  The examiner stated that the diabetic retinopathy and cataract were progressive based on the series of eye exams.

In September 2010, the Veteran had a VA examination for diabetes mellitus, type II, and its complications.  The Veteran complained of blurred vision.  His eyes were noted as having abnormal visual acuity, visual fields, and funduscopic exam with a cataract in the left eye.

The Veteran had another VA examination in January 2012.  The examiner stated that the Veteran's diagnosis was diabetic retinopathy, moderate, non-proliferative of both eyes; diabetic cataract of the left eye, and blind in one eye with impaired vision in the other eye as of September 2010.  The Veteran underwent cataract surgery with intraocular lens implant in October 2010.  Days after the procedure, the Veteran reported improvement in vision but experienced glare, photophobia, visual impairment, stinging sensation, tearing, and mild pain.  On examination, uncorrected distance vision in the right eye was 20/100 and 20/50 in the left eye.  Uncorrected near vision was 20/100 in both eyes.  Corrected vision for distance and near was 20/40 or better in both eyes.  He had mild conjunctival congestion of the left eye and intraocular lenses of both eyes.  Conjunctival congestion caused the Veteran's tearing, mild pain and some blurred vision.

The Veteran had a VA eye examination in March 2013.  The diagnoses included diabetic retinopathy, non-proliferative of both eyes; pseudophakia, both eyes; diabetic cataracts, both eyes; dry eyes; entropion, lower lid, both eyes; and hypertensive retinopathy, Grade 2, both eyes.  Uncorrected and corrected vision in both eyes, near and far, was 20/40 or better.  The examiner stated that the Veteran had his cataracts removed and replacement intraocular lenses implanted in both eyes.  He did not have aphakia or discoloration of the crystalline lens.

The Board has considered all of the evidence but finds that a rating in excess of 30 percent is not warranted prior to August 3, 2010 under 38 C.F.R. § 4.84a, Diagnostic Code 6029 (2008).  In October 2005, the Veteran's left eye was 20/25-1 and 20/70 in the right eye.  It is unclear whether the test results are corrected or uncorrected, thus, they cannot be used for rating purposes.  In February 2006, visual acuity of the right eye was 20/80 uncorrected and 20/20 corrected.  The left eye was 20/40 uncorrected and 20/25+2 corrected.  The worse eye corrected is the left eye at 20/25+2; therefore, the left eye will be rated based on uncorrected vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.  The corrected vision of the right eye, the aphakic eye, is to be rated one step worse than the ascertained value but not better than 20/70.  Id.  Using the ratings for impairment of central visual acuity, a compensable evaluation is not warranted for left eye uncorrected visual acuity of 20/40 and right eye 20/30 corrected vision, with adjustment for aphakia.  Accordingly, the February 2006 testing does not support the assignment of a rating in excess of 30 percent.

In April and June 2006, the visual acuity of the right eye was 20/200 uncorrected and 20/20 corrected.  The left eye was 20/30 uncorrected and 20/30+3 corrected.  The worse eye corrected is the left eye at 20/30+3; therefore, the left eye will be rated based on uncorrected vision.  Id.  Using the ratings for impairment of central visual acuity, a compensable evaluation is not warranted for left eye uncorrected visual acuity of 20/30+3 and right eye 20/30 corrected vision, with adjustment for aphakia.  Accordingly, the April and June 2006 testing does not support the assignment of a rating in excess of 30 percent.

Testing in December 2009 shows only uncorrected vision; thus, the results are not adequate for rating purposes.

Consequently, in light of the foregoing, an initial rating in excess of 30 percent is not warranted for the period prior to August 3, 2010 as the Veteran's visual acuity was not compensable under the diagnostic codes for rating Impairment of Central Visual Acuity.

Regarding entitlement to a disability rating in excess of 50 percent from August 3, 2010 to January 18, 2012, the Board finds that a higher rating is not warranted under 38 C.F.R. § 4.84a, Diagnostic Code 6029 (2008).  In September 2010, the visual acuity of the right eye was 20/200 uncorrected and 20/60 corrected.  The Veteran's left eye was worse than 5/200 and he could count fingers at 3 feet.  See 38 C.F.R. § 4.79.  The worse eye corrected is the left eye; therefore, the left eye will be rated based on uncorrected vision.  Id.  Using the ratings for impairment of central visual acuity, a 50 percent evaluation is warranted for left eye uncorrected visual acuity of 5/200 and right eye 20/70 corrected vision, with adjustment for aphakia.  Accordingly, the September 2010 testing supports the currently assigned rating of 50 percent.

Finally, the Veteran seeks a compensable rating from January 18, 2012.  The January 2012 VA examination report indicates that the Veteran had the lens of his left eye replaced in October 2010; therefore, under the old criteria addressing cataracts (Diagnostic Code 6027), both eyes are considered aphakic.  The minimum rating for aphakia of one or both eyes is 30 percent; thus, the Board finds that the Veteran is entitled to at least the minimum rating.

A rating in excess of 30 percent from January 18, 2012 is not warranted.  The January 2012 and March 2013 VA examinations show that the Veteran's corrected vision was 20/40, bilaterally.  Using the ratings for impairment of central visual acuity, a 10 percent evaluation is warranted for corrected visual acuity of 20/50 corrected vision in both eyes, with adjustment for aphakia.  Consequently, the Board finds that the minimum 30 percent rating is warranted from January 18, 2012 based on the Veteran's aphakia of both eyes.  A higher rating is not supported by the evidence.

The Board must also consider assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, the VA examinations do not indicate blindness or anatomical loss.  See 38 C.F.R. § 4.84, Diagnostic Codes 6061-6062; see also 38 C.F.R. § 3.383(a)(1).  Additionally, the medical evidence of record does not document ptosis, neuritis, diplopia, tuberculosis of the eye, glaucoma, or malignant new growths of the eyeball.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014, 6019, 6026, 6090.  Additionally, diagnostic codes for retina, simple glaucoma, benign new growths, central nystagmus, conjunctivitis, ectropion, entropion, lagophthalmos, loss of eyebrows and eyelashes, and epiphora, do not provide for an evaluation in excess of 30 percent.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6011, 6013, 6015-18, 6020-25.  Finally, uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, intraocular hemorrhage, detached retina, or unhealed injury of the eye, are rated on visual impairment, which, as noted above, does not provide for an increased evaluation.  See 38 C.F.R. § 4.84a, Diagnostic Code 6000-6009.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.

As to a separate or increased rating for impairment of field vision, the Board emphasizes that the January 2012 VA examination report specifically found there was no visual field defect.  Therefore, no evaluation under Diagnostic Code 6080 can be considered.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a.

The Board has considered whether the disability warrants referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  Here, the Veteran has been granted staged ratings based on his symptoms and the corresponding schedular criteria.  The schedular criteria adequately describe his symptomatology.  While schedular ratings in excess of those assigned herein are provided for under the schedular criteria, the Board finds that referral for extraschedular rating is not warranted as his disability does not present such an exceptional disability picture that the available schedular evaluations are inadequate.

In summary, an initial rating in excess of 30 percent and a rating in excess of 50 percent from August 3, 2010 to January 17, 2012 is not warranted.  A rating of 30 percent is granted from January 18, 2012, and to this extent, the appeal is granted.


E. Diabetic Nephropathy

The Veteran seeks increased ratings for diabetic nephropathy with hypertension associated with diabetes mellitus with erectile dysfunction initially rated 30 percent disabling, rated 80 percent disabling from March 22, 2012, and rated 60 percent disabling from March 19, 2013.  The disability has been rated under 38 C.F.R. § 4.119, Diagnostic Code 7913-7530.  In this case, the diagnostic codes indicate that the Veteran has chronic renal disease due to diabetes mellitus, type II.  Diagnostic Code 7530, chronic renal disease requiring regular dialysis is to be rated as renal dysfunction.  

Renal dysfunction manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation.  Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a.

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

During an October 2005 VA examination for diabetes mellitus, type II, the examiner indicated that the Veteran had symptoms of diabetic nephropathy, including peripheral edema.  His blood pressure was 150/70.  His BUN was 17.5 MG/DL.  Urinalysis was normal.  Albuminuria was not noted.  The examiner found no kidney disease.  

VA treatment records show that the Veteran's blood pressure was 110/60 in August 2005; 120/80 in December 2005; 140/60 in February 2006; 130/70 in April 2006; 120/70 in June 2006; and 130/70 in August 2006.

The Veteran had VA examinations of the heart and for his diabetes in September 2007.  The report addressing the heart indicates that his blood pressure was 150/60.  The examination report for diabetes shows diabetic nephropathy manifested by peripheral edema, fatigue, and decreased appetite.  The Veteran's blood pressure was 140/70.  BUN was 16.9 and creatine 1.44.  

The Veteran had another VA examination in January 2010 addressing residual complications of his diabetes.  The genitourinary examiner noted blood pressure at 140/70 and grade 1-2 bipedal edema.  Creatinine was 1.52 mg/dl.  BUN was not indicated.  The examiner diagnosed chronic kidney disease, stage 3, secondary to diabetes mellitus, type II.  The condition caused lack of stamina, weakness, or fatigue and resulted in mild impact on performing chores, shopping, exercising, recreation/sports, travelling, and feeding.

A January 2010 VA treatment record shows a blood pressure reading of 150/80.

In September 2010, the Veteran had a VA examination for diabetes mellitus, type II, and its complications.  The examination report indicates nephropathic symptoms of peripheral edema and fatigue.  Creatinine was 1.40 and noted as high.  Urea nitrogen or BUN was 22.66.

The Veteran had a VA examination in March 2012.  Symptoms of nephropathy included persistent proteinuria, persistent edema, and limitation of exertion due to renal dysfunction.  He did not have hypertension or heart disease due to renal dysfunction.  He had calculi of the kidney and reported having passed a stone.  BUN was 21.64 and creatinine was 1.79.  The examiner opined that the Veteran's persistent pedal edema caused mild to moderate restrictions of his activities of daily living thus cause difficulty engaging in any type of full-time employment because of the limited mobility secondary to the persistent lower extremity edema.

The Veteran had a VA examination in March 2013.  The examiner indicated the Veteran had proteinuria, persistent; edema, some; and elevated serum creatinine.  The examiner noted that the Veteran had hypertension and urolithiasis or calculi of the kidney with occasional attacks of colic.  Also reported was occasional left flank and lumbar pain.  Significant findings included BUN of 19.04 in January 2011; 21.64 in March 2012; 24.31 in July 2012; and 22.67 in January 2013.  Creatinine on those dates was as follows: 1.48, 1.79, 1.43, and 1.52.  His kidney condition mild to moderately impacted his ability to work.

In this case an initial rating in excess of 30 percent is not warranted prior to March 22, 2012 because at most, the Veteran's nephropathy resulted in peripheral edema.  VA treatment records and VA examinations clearly show that the Veteran did not meet the criteria for a 40 percent rating for hypertension, which requires diastolic readings of 120 or more.  During this period, his diastolic readings ranged between 60 and 80, far below the required readings of 120.  Further, the evidence does not show that the nephropathy caused albuminuria or a definite decrease in kidney function.  Accordingly, an initial rating in excess of 30 percent is not warranted prior to March 22, 2012.

A rating in excess of 80 percent is not warranted from March 22, 2012 to March 18, 2013.  Evidence documenting the Veteran's symptoms during this period did not indicate that he required regular dialysis or that his condition precluded more than sedentary activity.  While the March 2012 examiner found that the condition caused limitation of exertion due to renal dysfunction, the examiner did not find that he was limited to sedentary activity.  As such, a higher rating is not warranted for this period.

Regarding the period from March 19, 2013, the Board finds that a rating in excess of 60 percent is not warranted.  This examination shows that the Veteran's nephropathy manifested as persistent proteinuria with some edema but no longer required limitation of exertion.  He did not have a BUN of 40 to 80mg% or creatinine of 4 to 8mg% or generalized poor health.  As such, a higher rating is not warranted from March 19, 2013.

The Board has considered whether the disability warrants referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  Here, the Veteran has been granted staged ratings based on his symptoms and the corresponding schedular criteria.  The schedular criteria adequately describe his symptomatology.  While schedular ratings in excess of those assigned herein are provided for under the schedular criteria, the Board finds that referral for extraschedular rating is not warranted as his disability does not present such an exceptional disability picture that the available schedular evaluations are inadequate.

In summary, the currently assigned ratings are adequate.  The appeal is denied.


ORDER

Entitlement to an increased rating for diabetes mellitus, type II, rated 20 percent disabling prior to September 25, 2007, and 40 percent disabling thereafter is denied.

A 10 percent rating from September 6, 2005 for peripheral neuropathy of the left lower extremity is granted.

A 10 percent rating from September 6, 2005 for peripheral neuropathy of the right lower extremity is granted.

A separate 20 percent rating for peripheral neuropathy for the left upper extremity is granted.

A separate 20 percent rating for peripheral neuropathy for the right upper extremity is granted.

A 20 percent rating for the entire pendency of the claim for erectile dysfunction is granted.

Entitlement to an initial rating in excess of 30 percent and to a rating in excess of 50 percent from August 3, 2010 to January 17, 2012 for post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction is denied.

A 30 percent rating from January 18, 2012 for post-operative pseudophakia, right, immature cataract, left, and diabetic retinopathy associated with diabetes mellitus with erectile dysfunction is granted.

Entitlement to increased ratings for diabetic nephropathy with hypertension associated with diabetes mellitus with erectile dysfunction initially rated 30 percent disabling, rated 80 percent disabling from March 22, 2012, and rated 60 percent from March 19, 2013 is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


